Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sunhee Lee on Dec 14, 2021.
The application has been amended as follows:
In claim 1, line 32-37;
“wherein the PD-1 antigen-binding functional domain comprises 
(i) a heavy chain variable region comprising the sequence of SEQ ID NO: 12 or 18, and 
(ii) a light chain variable region comprising the sequence of SEQ ID NO: 10 or 16; and

wherein the HER2 antigen-binding functional domains comprises”

 is changed to 
----wherein the PD-1 antigen-binding functional domain comprises 

(i) a heavy chain variable region comprising the sequence of SEQ ID NO: 12 and a light chain variable region comprising the sequence of SEQ ID NO: 10, or 

(ii) a heavy chain variable region comprising the sequence of SEQ ID NO: 18 and a light chain variable region comprising the sequence of SEQ ID NO: 16; and 

wherein the HER2 antigen-binding functional domain comprises----

Claims 12-18, 20-24, 27-29 are cancelled.
Claims 1, 5-11 and 19 are allowed. 
Examiner’s statement of reasons for allowance: 
	The rejections under 35 USC §112, 102 and 103 are withdrawn in view of the claim amendment.
	The prior art does not teach or suggest the bispecific antibodies comprising an anti-PD-1 antigen binding fragment comprises (i) VH and VL SEQ ID NO: 12 and 10, OR (ii) VH and VL SEQ ID NO: 18 and 16, and an anti-HER antigen-binding fragment comprises VH and VL of SEQ ID NO: 6 and 2, wherein the bispecific antibodies have 5 amino acid mutations at locations T366 and D399 of the first Fc chain and L351, Y407 and K409 of the second Fc chain and wherein the specific mutations listed in claim 1 a)-h).
	The ODP rejections are moot in view of the reference applications 16/968241 and 16/968677 are later filed applications.  Applicant is noted that filing terminal disclaims should be considered for those applications. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 12/13/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEI YAO/Primary Examiner, Art Unit 1642